 
AGREEMENT AND RELEASE
 
This Agreement and Release (the “Agreement”), dated as of September __, 2011, is
entered by Continental Resources Group, Inc. (f/k/a American Energy Fields,
Inc.) (“CRGI”), Sagebrush Gold Ltd. (“Company”), and the investors signatory
hereto (the “Investors and collectively with Company, the “Parties”).
 
WHEREAS, the undersigned participated in a private placement (the “CRGI
Offering”) of CRGI on December 3, 2010, December 29, 2010, February 18, 2011,
February 28, 2011 or March 4, 2011 pursuant to the terms of certain subscription
agreements therefore (the “Subscription Agreements”) and was issued certain
warrants (the “Warrants”) in connection therewith;
 
WHEREAS, on July 22, 2011, pursuant to an asset purchase agreement (the “Asset
Purchase Agreement”), the Company purchased substantially all of the assets of
CRGI in consideration for payment to CRGI of: (i) 8 shares of the Company’s
common stock,  par value $0.0001 per share (the “Company Common Stock”) for
every 10 shares of Common Stock of CRGI (the “Common Stock”) outstanding; (ii)
the assumption by the Company of the Warrants at a ratio of one warrant (the
“Company Warrants”) to purchase 8 shares of the Company’s Common Stock for every
Warrant to purchase 10 shares of Common Stock; and (iii)  the assumption of
CRGI’s  2010 Equity Incentive Plan and all options granted and issued thereunder
at a ratio of one option to purchase 8 shares of the Company Common Stock for
every option to purchase 10 shares of Common Stock outstanding (the “Asset
Sale”);
 
WHEREAS, the undersigned, as holder of Warrants (and holder of the right to the
Company Warrants) has asserted its right (the “Put Right”) under Section 5(f) of
the Warrants against Company, and Company disputes the effectiveness of such
exercise and disputes further the existence of conditions for payment to Warrant
holders of the Black Scholes value of Warrants and, in order to resolve such
dispute, Company and the undersigned have agreed to the terms of this Agreement;
 
WHEREAS, the Parties additionally desire to waive certain terms and provisions
of the CRGI Offering and cancel the Warrants (including all rights associated
with the Warrants heretofore existing under the Put Right, and the Asset Sale),
provided such revisions and the cancellation of the Warrant shall only be
effective (the “Effectiveness Date”) upon (A) the receipt of consent from all
Warrant holders who have exercised the Put Right and the other investors in the
CRGI Offering and (B) the satisfaction of the Financing Condition (as defined
below), and if such conditions shall not have been met this Agreement shall have
no effect and shall be void ab initio, at the election of the Investor;
 
WHEREAS, Company agrees to issue to the undersigned 2 shares of Company Common
Stock (for each $1.00 invested in the CRGI Offering) (the “Additional Stock”) on
the Effectiveness Date.
 
NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to, and agreed by and between the Parties as follows:
 
1.           Issuance of Additional Stock.  Company shall issue the undersigned
the Additional Stock in accordance with the following formula on the
Effectiveness Date, as follows:
 
Number of shares of Additional Stock to be issued to Investor =
 
2(Original investment in CRGI Offering) x total number of shares of Common Stock
underlying Investor’s Warrants held/total number of shares of Common Stock
underlying the Warrants issued to Investor in the CRGI Offering.
 
 
 

--------------------------------------------------------------------------------

 
 
The Additional Stock shall be delivered to Investors within five (5) business
days following the Effectiveness Date and shall contain a customary “Restrictive
Legend” under Rule 144 of the Securities Act of 1933, as amended.  For so long
as Rule 144 shall be available for the sale of any shares of Common Stock
acquired in the CRGI Offering by Investor CRGI shall authorize counsel
acceptable to CRGI to issue such opinions as shall be required to lawfully
permit the sale of Common Stock under Rule 144, at its sole cost and expense
(other than any expenses of Investor, such as brokerage commissions or counsel
to Investor).  Nothing contained herein however shall require that CRGI maintain
any listing or quotation on any exchange or automated quotation service, nor
shall CRGI be obligated to remain “current” in its SEC reporting obligations for
any period.  Investor understands and acknowledges that CRGI has adopted a plan
of liquidation and may liquidate and that Rule 144 may not be available at any
time at which Investor seeks to liquidate its holdings.  Neither CRGI nor
Company shall be responsible for any loss resulting from Investor’s decisions
with respect to the timing or manner of disposing its shares of Common Stock.
 
2.           Piggy-back Registration.  The Additional Stock shall be subject to
the piggy-back registration rights, as set forth on Appendix B, annexed hereto.
 
3.           Amendment of CRGI Offering; Adoption of Appendix A.  Upon
satisfaction of the Amendment Effectiveness Condition (as defined below) the
Warrants (and the right to receive and Company Warrants) shall be cancelled, and
the terms and provisions of Appendix A shall be effective for all purposes of
the CRGI Offering and the instruments and agreements related thereto,
(including, without limitation, the Subscription Agreement) the Parties hereby
amend the Subscription Agreement as set forth in Appendix A.  For purposes
hereof, the “Amendment Effectiveness Condition” shall mean (A) the Company shall
close on a minimum of $3.0 million of equity financing at a minimum price per
share of Company Common Stock of $0.50 with a maximum 50% warrant coverage
exercisable at not less than $0.60 per share, and (B) the Company shall close on
a minimum of $5.0 million in debt or preferred stock financing,  within 60 days
of the date of this Agreement.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
4.           Most Favored Nations.  The Company agrees that in the event that
any Investor in the CRGI Offering shall receive  consideration  for amendment to
the terms of the CRGI Offering or the waiver of Put Rights the Company agrees
that the undersigned Investor shall thereupon be entitled to the benefit of any
and all such more favorable or beneficial terms.
 
5.           Limited Release. The Investors hereby release and discharge Company
and CRGI, and their respective heirs, executors, administrators, parent company,
holding company, subsidiaries, successors, assigns, predecessors, past and
present, officers, directors, principals, control persons, past and present
employees and registered representatives, insurers, representatives, and
attorneys (the “Releasees”), from and against any and all actions, causes of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims, and
demands whatsoever, in law, admiralty or equity, against Releasees, that the
undersigned, on its own behalf and on behalf of its heirs, executors,
administrators, successors and assigns ever had, now have or hereafter can,
shall or may, have for, upon, or by reason of the CRGI Offering, the Asset Sale,
the Warrants, the Company Warrants, the Subscription Agreements, and any and all
matters related thereto, whether or not known or unknown.  The Release provided
in this Paragraph 5 shall be effective upon delivery of the Additional Stock to
Investor as provided herein.  Notwithstanding anything herein to the contrary,
the Release shall be inapplicable to any claims of Investor not based, in whole
or in part, on the CRGI Offering, the Asset Sale, the Warrants, the Company
Warrants, the Subscription Agreements, or any matters related thereto,
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
6.           No assignment.  The undersigned Investor represents and warrants
that no other person or entity has any interest in the matters released herein,
and that he has not assigned or transferred, or purported to assign or transfer,
to any person or entity all or any portion of the matters released herein.
 
7.           Confidentiality.  The Parties understand and agree that this
Agreement, including facts and circumstances and all matters related to the
subject of this Agreement, and the terms or substance of this Agreement, shall
forever be deemed confidential between the parties.  Except for tax authorities,
accountants and attorneys, and as required under the statutes, rules or
regulations of any federal or state government, government agency, court of
competent jurisdiction or securities industry self regulatory organization, of
which either Party is a member, the Parties shall not disclose or divulge this
information to others unless required by lawful order of any court of competent
jurisdiction and so as to enforce the instant agreement.  The Parties agree that
they shall refrain from making any disparaging remarks concerning the other
Party.  Any non-disclosure provision in this Agreement does not prohibit or
restrict Company, CRGI or the Investors (or their attorneys) from responding to
any inquiry about this settlement or its underlying facts by the Securities and
Exchange Commission, the Financial Industry Regulatory Authority, or any other
self-regulatory organization.
 
8.           Fees and Expenses.  Each party shall be responsible for his or its
own attorneys’ fees and costs.
 
9.           Reliance.  The Parties acknowledge and represent that:  (a) they
have read the Agreement; (b) they clearly understand the Agreement and each of
its terms; (c) they fully and unconditionally consent to the terms of this
Agreement; (d) they have had the benefit and advice of counsel of their own
selection; (e) they have executed this Agreement, freely, with knowledge, and
without influence or duress; (f) they have not relied upon any other
representations, either written or oral, express or implied, made to them by any
person; and (g) the consideration received by them has been actual and adequate.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
10.           Entire Agreement.  This Agreement contains the entire agreement
and understanding concerning the subject matter hereof between the parties and
supersedes and replaces all prior negotiations, proposed agreement and
agreements, written or oral.  Each of the parties hereto acknowledges that none
of the parties hereto, agents or counsel of any party, has made any promise,
representation or warranty whatsoever, express or implied, not contained herein
concerning the subject hereto, to induce it to execute this Agreement and
acknowledges and warrants that it is not executing this Agreement in reliance on
any promise, representation or warranty not contained herein.
 
11.           Termination.  This Agreement may be terminated by Investor if the
Effectiveness Condition has not been satisfied on or prior to 60 days following
the date of this Agreement upon not less than 5 days prior written notice to
Company.
 
12.           Amendments.  This Agreement may not be modified or amended in any
manner except by an instrument in writing specifically stating that it is a
supplement, modification or amendment to the Agreement and signed by each of the
Parties hereto against whom such modification or amendment shall be claimed to
be effective.
 
13.           Enforceability.  Should any provision of this Agreement be
declared or be determined by any court or tribunal to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be severed and
deemed not to be part of this Agreement.
 
14.           Governing Law.  This Agreement shall be governed, interpreted, and
construed in accordance with the laws of the State of New York.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
15.           Counterparts.  This Agreement may be executed in facsimile
counterparts, each of which, when all parties have executed at least one such
counterpart, shall be deemed an original, with the same force and effect as if
all signatures were appended to one instrument, but all of which together shall
constitute one and the same Agreement.15.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.
 
SAGEBRUSH GOLD LTD.
 
CONTINENTAL RESOURCES GROUP, INC.
     
By:
 
By:
Name: David Rector
 
Name: Joshua Bleak
Title: President
 
 Title: President
     
INVESTOR:
         
By:
   
Name:
   
Title:
   

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
APPENDIX A
Amendments.
 
The Warrants are cancelled in their entirety and no Company Warrants shall be
issued.
 
Most Favored Nations Protection.  Section 2(d) of the Subscription Agreement is
hereby deleted in its entirety.  Any and all references to such section found in
the Subscription Agreement are also hereby deleted in their entirety.  The
Subscription Agreement and the rights of the Investors in the CRGI Offering
shall not include any anti-dilution, most favored nations, make-good,
make-whole, ratchet or similar provisions and any and all provisions related to
such rights shall be amended hereby so as to eliminate all such rights.
 
Subscription Agreement Amendment Provision.  Sections 8(c) shall be amended and
restated in its entirety and shall hereinafter read as follows:
 
“This Subscription Agreement shall not be changed, modified or amended except by
a writing signed by both (a) the Company and (b) subscribers in the Offering
holding a majority of the Units issued in the Offering then held by the original
Subscribers.”
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
APPENDIX B
PIGGY BACK REGISTRATION RIGHTS
 
 (a)           For a period of twelve (12) months following the date of this
Agreement or issuance of the Additional Stock, whichever is later, the Company
shall notify the Investor in writing at least twenty (20) days prior the filing
of any registration statement under Securities Act, in connection with a public
offering of shares of the Company’s common stock (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company but excluding any registration statements (i) on Form S-4 or S-8 (or any
successor or substantially similar form), or of any employee stock option, stock
purchase or compensation plan or of securities issued or issuable pursuant to
any such plan, or a dividend reinvestment plan, (ii) otherwise relating to any
employee, benefit plan or corporate reorganization or other transactions covered
by Rule 145 promulgated under the Securities Act, or (iii) on any registration
form that does not permit secondary sales or does not include substantially the
same information as would be required to be included in a registration statement
covering the resale of the Shares) and will afford the Investor an opportunity
to include in such registration statement all or part of the Shares held by the
Investor. In the event the Investor desires to include in any such registration
statement all or any part of the Shares held by the Investor, the Investor shall
within ten (10) days after the above-described notice from the Company, so
notify the Company in writing, including the number of such Shares that the
Investor wishes to include in such registration statement. If the Investor
decides not to include all of its Shares in any registration statement
thereafter filed by the Company, the Investor shall nevertheless continue to
have the right to include any Shares in any subsequent registration statement or
registration statements as may be filed by the Company with respect to the
offering of the securities, all upon the terms and conditions set forth herein.
 
(b)           Notwithstanding the foregoing, if the managing underwriter or
underwriters of any such proposed public offering advise the Company that the
total amount or kind of securities that the Investor, the Company and any other
persons intended to be included in such proposed public offering is sufficiently
large to adversely affect the success of such proposed public offering, then the
amount or kind of securities to be offered for the various parties wishing to
have shares of the Company’s common stock registered shall be included in the
following order:
 
(i)           if the Company proposes to register treasury shares or authorized
but unissued shares of its common stock (collectively, “Primary Securities”):


(A)           first, the Primary Securities;


(B)           second, the Shares requested to be included in such registration
statement, together with shares of its common stock that do not constitute
Shares or Primary Securities (“Other Securities”) held by parties exercising
similar piggy-back registration rights (or if necessary, such Shares and Other
Securities pro rata among the holders thereof based upon the number of such
Shares and Other Securities requested to be registered by each such holder).
 
(ii)           if the Company proposes to register Other Securities:


(A)           first, the Other Securities requested to be included in such
registration by holders exercising demand registration rights;


(B)           second, the Shares requested to be included in such registration,
together with Other Securities held by parties exercising similar piggy-back
registration rights (or if necessary, such Shares and Other Securities pro rata
among the holders thereof based upon the number of such Shares and Other
Securities requested to be registered by each such holder).
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
Anything to the contrary in this Agreement notwithstanding, the Company may
withdraw or postpone a registration statement referred to herein (a
“Registration Statement”) at any time before it becomes effective or withdraw,
postpone or terminate the offering after it becomes effective without obligation
to the Investor.


(c)           In connection with its obligation under herein, the Company will
(i) furnish to the Investor without charge, at least one copy of any effective
registration statement and any post-effective amendments thereto, including
financial statements and schedules, and, if the Investor so requests in writing,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference) in the form filed with the SEC; and (ii)
deliver to the Investor and the underwriters, if any, without charge, as many
copies of the then effective prospectus included in the registration statement,
as the same may be amended or supplemented (including such prospectus subject to
completion) (the “Prospectus”), and any amendments or supplements thereto as
such persons may reasonably request.


(d)           As a condition to the inclusion of its Shares, the Investor shall
furnish to the Company such information regarding the Investor and the
distribution proposed by the Investor as the Company may request in writing or
as shall be required in connection with any registration, qualification or
compliance referred to in this Agreement.


(e)           The Investor agrees by acquisition of the Shares that, upon
receipt of any notice from the Company of the happening of any event that, in
the good faith judgment of the Company’s Board of Directors, requires the
suspension of the Investor’s rights herein, the Investor will forthwith
discontinue disposition of the Shares pursuant to the then current Prospectus
until the Investor is advised in writing by the Company that the use of the
Prospectus may be resumed. If so directed by the Company, on the happening of
such event, the Investor will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in the Investor’s possession,
of the Prospectus covering the Shares at the time of receipt of such notice.
(f)           The Investor hereby covenants with the Company (i) not to make any
sale of Shares without effectively causing the prospectus delivery requirements
under the Securities Act to be satisfied, and (ii) if such Shares are to be sold
by any method or in any transaction other than on a national securities
exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, Nasdaq
Capital Market or in the over-the-counter market, in privately negotiated
transactions, or in a combination of such methods, to notify the Company at
least 5 business days prior to the date on which the Investor first offers to
sell any such Shares.


(g)           The Investor acknowledges and agrees that the Shares sold pursuant
to a registration statement described herein are not transferable on the books
of the Company unless the stock certificate submitted to the transfer agent
evidencing the Shares is accompanied by a certificate reasonably satisfactory to
the Company to the effect that (x) the Shares have been sold in accordance with
such registration statement and (y) the requirement of delivering a current
Prospectus has been satisfied.


(h)           The Investor shall not take any action with respect to any
distribution deemed to be made pursuant to such registration statement that
would constitute a violation of Regulation M under the Exchange Act, or any
other applicable rule, regulation or law.


(i)           Upon the expiration of the effectiveness of any registration
statement described herein, the Investor shall discontinue sales of the Shares
pursuant to such registration statement upon receipt of notice from the Company
of the Company’s intention to remove from registration the Shares covered by
such registration statement that remain unsold, and the Investor shall notify
the Company of the number of registered Shares that remain unsold immediately
upon receipt of such notice from the Company.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(j)           In the case of the registration of any underwritten primary
offering initiated by the Company (other than any registration by the Company on
Form S-4 or Form S-8 (or any successor or substantially similar form), or of (i)
an employee stock option, stock purchase or compensation plan or of securities
issued or issuable pursuant to any such plan, or (ii) a dividend reinvestment
plan) or any underwritten secondary offering initiated at the request of a
holder of securities of the Company pursuant to registration rights granted by
the Company, the Investor agrees not to effect any public sale or distribution
of securities of the Company, except as part of such underwritten registration,
during the period beginning fifteen (15) days prior to the closing date of such
underwritten offering and during the period ending ninety (90) days after such
closing date (or such longer period as may be reasonably requested by the
Company or by the managing underwriter or underwriters).
 
(k)           Anything to the contrary contained in this Agreement
notwithstanding, when, in the opinion of counsel for the Company, registration
of the Shares is not required by the Securities Act, in connection with a
proposed sale of such Shares, the Investor shall have no rights pursuant to
terms herein. In furtherance and not in limitation of the foregoing, the
Investor shall have no rights under the terms herein at such time as all of the
Investor’s Shares may be sold without limitation pursuant to Rule 144.
 
(l)           Indemnification Provisions.
 
Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Investor, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Shares as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors and employees
(and any other Persons with a functionally equivalent role of a Person holding
such titles, notwithstanding a lack of such title or any other title) of each of
them, each Person who controls any such Investor (within the meaning of Section
15 of the Securities Act of 1933, as amended (“Securities Act”) or Section 20 of
the Securities Exchange Act of 1934, as amended (“Exchange Act”) and the
officers, directors, members, shareholders, partners, agents and employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles, notwithstanding a lack of such title or any other title) of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to (1) any untrue or alleged
untrue statement of a material fact contained in a Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, or (2) any violation or alleged violation by the
Company of the Securities Act, Exchange Act or any state securities law, or any
rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that (i) such untrue statements or omissions are based solely upon information
regarding such Investor furnished in writing to the Company by such Investor
expressly for use therein, or to the extent that such information relates to
such Investor or such Investor’s proposed method of distribution of Shares and
was reviewed and expressly approved in writing by such Investor expressly for
use in a Registration Statement, such Prospectus or such form of Prospectus or
in any amendment or supplement thereto.  The Company shall notify the Investors
promptly of the institution, threat or assertion of any Proceeding arising from
or in connection with the transactions contemplated by this Agreement of which
the Company is aware.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
Indemnification by Investors. Each Investor shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, to the
extent arising out of or based solely upon: (x) such Investor’s failure to
comply with the prospectus delivery requirements of the Securities Act or (y)
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading
(i) to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by such
Investor to the Company specifically for inclusion in such Registration
Statement or such Prospectus or (ii) to the extent that such information relates
to such Investor’s proposed method of distribution of Registrable Securities and
was reviewed and expressly approved in writing by such Investor expressly for
use in a Registration Statement. In no event shall the liability of any selling
Investor hereunder be greater in amount than the dollar amount of the net
proceeds received by such Investor upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
 
Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have prejudiced the
Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten business days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined to be not entitled to indemnification hereunder.
 
Contribution. If indemnification is unavailable to an Indemnified Party or
insufficient to hold an Indemnified Party harmless for any Losses, then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in this Agreement, any reasonable attorneys’ or other fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section were determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section, no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 